Title: From George Washington to Jonathan Trumbull, Sr., 20 November 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Sir
          West point Novr 20th 1779
        
        I have been honoured with Your Excellency’s Letter of the 16th. I assure you Sir, I should esteem myself happy if it were in my power to comply with your request, with respect to the Troops ordered from Rhode Island—but it is really not. I have no alternative in the matter; or at least I could not consent to their remaining with you, without departing from such an Arrangement, as a regard to the general interest and the situation of our Affairs seem to me, indispensibly to require. A circumstance which your Excellency would neither wish nor permit. An attention to the general weal must be with me, as it will ever be with you, the first Object, and whenever this shall

appear to me secure—I persuade myself with great satisfaction and confidence, that you believe, I shall most chearfully afford any aid in my power to give—to Individual States. protection to all is my ever most wish; but unfortunately, our means will not admit of it—and I have frequently to regret, as in the present instance, that my abilities are not equal to my inclination. And I would willingly hope, that whenever I do not comply with matters of your request, that you will indulgently impute it to the real cause—that of necessity. In the disposition of the Army—I must particularly attend to the security of this post—to the security of itself against insult—and against defeat. If the Enemy remain in New York in near their present force—Nothing more can be promised from it—and possibly not this, if they are governed by a spirit of Enterprize. There is One circumstance more which I will add: You will but too readily feel the inference. Inlistments of a permanent nature were not the policy of the times—and accordingly Our Army was levied. You, with me, will painfully reflect on the period. Desirous however, to give such protection to the State, as Our circumstances may possibly justify—I mean to station the New Hampshire Troops at Danbury, and Moylans & Sheldon’s Regiments East of that—which makes a part of my Arrangement. I cannot do more with the least propriety, as a greater division or extension of our force, might at least expose us to great accidents. Light parties will be detached from hence—during the Winter, towards the Enemy’s lines, which will in some measure enable General poor to turn his attention more to the Sound and to give aid in case of exigency. There are pressing calls for succour to be sent to South Carolina & Georgia—and for which I shall be happy, if we should not have occasion to fear much; but no more can be possibly afforded than the remains of Two Regiments of North Carolina, which were here—and this by direction of Congress, founded more in the absolute necessity of the measure than our abilities to spare them. I have the Honor to be, with sentiments of great regard and respectful attachment Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
      